                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
11                                    AT SEATTLE
12   ZONES, INC., a Washington corporation.,
13                 Plaintiff,
                                                       Case No. 2:17-cv-00457-RAJ
14          v.
                                                       ORDER ON MOTION TO
15   EVERGREEN INFORMATION                             WITHDRAW AS COUNSEL
16   TECHNOLOGY SERVICES, INC., a
     Maryland corporation
17
                   Defendant.
18
19
20          This matter comes before the Court on the motion to withdraw as counsel filed by
21   David R. Warner of Centre Law & Consulting (“Centre”) and K. Michael Fandel and
22   Kellen Hade of Miller Nash Graham & Dunn LLP (“Miller Nash”), counsel for defendant
23   Evergreen Information Technology Services, Inc. (“Evergreen”). Dkt. # 38.
24          As required by Local Rule 83.2(b)(4), counsel certified that they have informed
25   Evergreen that it is required by law to be represented by an attorney admitted to practice
26   before this Court and that failure to obtain a replacement attorney by the date the
27   withdrawal is effective may result in the entry of default against the corporation as to any
28   ORDER – 1
1    claims of other parties. Counsel for Plaintiff Zones, Inc. (“Zones”) does not object to the
2    withdrawal, but requests that the Court defer ruling on counsel’s Motion to Withdraw until
3    after it has ruled on Zones’ Motion for Attorneys’ Fees and any corresponding order has
4    been reduced to judgment. Dkt. # 39.
5           Having considered the parties’ submissions, the Court GRANTS the motion to
6    withdraw as counsel for Evergreen effective January 15, 2020, on the condition that they:
7    (1) send a copy of the Court’s order to Defendant; and (2) provide the Court with contact
8    information for Defendant.
9
            DATED this 18th day of December, 2019.
10
11
12
13
                                                      A
                                                      The Honorable Richard A. Jones
14                                                    United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
